Exhibit 10.2

BURNHAM HILL PARTNERS LLC

 

590 MADISON AVENUE         TEL 212-980-2200 NEW YORK, NEW YORK 10022         FAX
212-980-9466

May 26, 2009

Mr. Jon A. DeLuca

President and Chief Executive Officer

FiberNet Telecom Group, Inc.

220 West 42nd Street

New York, New York 10036

Dear Mr. DeLuca:

This letter agreement dated May 26, 2009 (the “Agreement”) is entered into by
and between FiberNet Telecom Group, Inc, a Delaware corporation, having a place
of business at 220 West 42nd Street, New York, NY 10036 (“FiberNet”) and Burnham
Hill Partners LLC, a registered broker dealer, having a place of business at 590
Madison Ave., 5th Floor, New York, NY 10022 (“BHP”).

FiberNet and BHP hereby agree to as follows:

1. Services.

BHP shall provide advisory and investment banking services on a non-exclusive
basis with respect to the proposed Agreement and Plan of Merger (the “Merger”)
by and among FiberNet, Zayo Group, LLC (“Zayo”) and a wholly-owned subsidiary of
Zayo. BHP shall perform or cause to be performed such of the following financial
advisory and investment banking services as FiberNet reasonably and specifically
requests:

 

  (a) BHP will familiarize itself to the extent it deems appropriate and
feasible with the business, operations, financial condition and prospects of
FiberNet;

 

  (b) BHP will assist FiberNet in identifying and evaluating candidates for a
potential transaction alternative to the Merger and familiarize itself to the
extent it deems appropriate and feasible with the business, operations,
financial condition and prospects of each such alternative acquiror (any such
alternative transaction, a “Transaction”);

 

  (c) BHP will advise and assist FiberNet in considering the desirability of
effecting a Transaction, and, if FiberNet believes such a Transaction to be
desirable, in developing and implementing a general strategy for accomplishing a
Transaction;

 

  (d) BHP will advise and assist FiberNet in the course of its negotiation of a
Transaction and will participate in such negotiations as requested; and

 

  (e) BHP will assist senior management of FiberNet in analyzing strategic
alternatives.

Notwithstanding anything contained herein to the contrary, this Agreement does
not constitute any commitment by FiberNet to consummate the Merger or any other
strategic or financial transaction, and FiberNet will determine in its sole and
absolute discretion whether or not (and on what terms) to consummate any such
strategic or financial transaction.

2. Term.

This engagement shall have a term of twelve (12) months from the date hereof
(the “Term”), which may be extended upon mutual written agreement of the
parties. Either party may, upon ten (10) days written notice to the other party,
terminate this Agreement, provided however, that upon any such expiration or
termination, BHP will continue to be entitled to its full fees provided for in
Section 3, in the event that at any time prior to the expiration of twelve
(12) months after such expiration or termination (the “Tail Period”), FiberNet
completes the Merger or a Transaction. In the event of expiration or
termination, provisions of Sections 2, 3, 4, 6, 8, 9 and 10 shall survive such
termination.

 

1



--------------------------------------------------------------------------------

3. Fees and Expenses.

In connection with BHP’s engagement hereunder, FiberNet shall compensate and
reimburse BHP as set forth below:

 

  (a) Immediately upon the consummation of the Merger or any such other
Transaction, as applicable, FiberNet shall pay BHP by wire transfer a cash fee
equal to $400,000 for its services provided hereunder.

 

  (b) Periodic reimbursement of reasonable out-of-pocket expenses (which amount
shall not exceed $1,000 in the aggregate without prior written approval of
FiberNet) incurred in connection with this Agreement provided that FiberNet is
invoiced with appropriate receipts.

4. Confidential Information.

In connection with this Agreement, FiberNet will furnish BHP with all
information concerning FiberNet, which BHP reasonably deems appropriate and will
provide BHP with access to its officers, directors, employees, accountants,
counsel and other representatives (collectively, the “Representatives”), it
being understood that BHP will rely solely upon such information supplied by
FiberNet and its Representatives without assuming any responsibility for the
independent investigation or verification thereof. All non-public information
concerning FiberNet that is given to BHP will be used solely in the course of
the performance of our services hereunder and will be treated confidentially by
BHP for so long as it remains non-public. Except as otherwise required by law,
BHP will not disclose any information to any third party without the consent of
FiberNet.

In the event that FiberNet enters into negotiations with a counterparty
regarding a possible Transaction, FiberNet will request such counterparty to
furnish BHP with such information that BHP reasonably requests in connection
with the performance of its services provided hereunder. BHP will rely solely
upon such information supplied by such counterparty without assuming any
responsibility for the independent investigation or verification thereof. All
non-public information concerning such counterparty that is given to BHP will be
used solely in the course of the performance of our services hereunder and will
be treated confidentially by BHP for so long as it remains non-public.

No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent. In addition, BHP may not be
otherwise referred to without its prior written consent.

BHP is not providing a fairness opinion pursuant to its engagement hereunder.

5. Reliance on Others.

FiberNet confirms that it will rely on its own counsel, accountants and other
similar expert advisors for legal, accounting, tax and other similar advice.

6. Indemnity.

Since BHP will be acting on behalf of FiberNet in connection with its engagement
hereunder, FiberNet has entered into a separate letter agreement (the
“Indemnification Agreement”), dated the date hereof, providing for the
indemnification by FiberNet of BHP and certain related persons and entities.

7. Notices.

Notice given pursuant to any of the provisions of this Agreement shall be given
in writing and shall be sent by overnight courier or personally delivered (a) if
to FiberNet, to FiberNet’s Chief Executive Officer at the address first listed
above; and (b) if to BHP, to its offices at 590 Madison Avenue, 5th floor, New
York, NY 10022, Attention: Michael Liss, Senior Managing Director.

 

2



--------------------------------------------------------------------------------

8. Entire Agreement; Modification; and Governing Law.

The letter agreement shall remain in full force and effect as to BHP and
FiberNet. Our engagement is for the limited purposes set forth under this
Agreement, and the rights and obligations of each of BHP and FiberNet are herein
defined. In connection with this Agreement, BHP is acting as an independent
contractor with duties owing solely to FiberNet. As such, each of BHP and
FiberNet agrees that the other party has no fiduciary duty to it or its
stockholders, officers and directors as a result of the engagement described in
this Agreement. This Agreement may not be amended or modified except in writing
signed by each of the parties hereto. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of law principles thereof.

9. Severability.

The invalidity or unenforceability of any provision of this letter Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement or the Indemnification Agreement, which shall remain in full force and
effect.

10. Section Titles.

The section headings in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.

11. Expenses.

Each of the parties hereto agrees to pay its own expenses incident to this
Agreement and the performance of its obligations hereunder.

12. Counterparts.

This Agreement may be executed by facsimile signature and in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.

 

Very truly yours,

Burnham Hill Partners LLC

By:

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

 

FiberNet Telecom Group, Inc. By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

TO:    Burnham Hill Partners LLC       Date: May 26, 2009    590 Madison Avenue
         New York, NY 10022      

In connection with your engagement pursuant to our letter agreement (the
“Engagement Agreement”) of even date herewith (the “Engagement”), we agree to
indemnify and hold harmless Burnham Hill Partners LLC (“BHP”), and its
affiliates, the respective directors, officers, partners, agents and employees
of BHP and its affiliates, and each other person, if any, controlling BHP or any
of its affiliates or successor in interest (collectively, “Indemnified
Persons”), from and against, and we agree that no Indemnified Person shall have
any liability to us or our owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively “Losses”) (A) related to or
arising out of (i) our actions or failures to act (including statements or
omissions made, or information provided, by us or our agents) in connection with
the Engagement or (ii) actions or failures to act by an Indemnified Person in
connection with the Engagement with our consent or in reliance on our actions or
failures to act, or (B) otherwise related to or arising out of the Engagement or
your performance thereof, except that this clause (B) shall not apply to any
Losses that are finally judicially determined to have resulted primarily from
your bad faith or gross negligence or breach of the Engagement Agreement. If
such indemnification is for any reason not available or insufficient to hold you
harmless, we agree to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by us and by you with respect to the Engagement or, if such allocation
is judicially determined unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of us on the
one hand and of you on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Persons shall not be responsible
for amounts which in the aggregate are in excess of the amount of all fees
actually received by you from us in connection with the Engagement. Relative
benefits to us, on the one hand, and you, on the other hand, with respect to the
Engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by us or our
security holders, as the case may be, pursuant to the transaction(s), whether or
not consummated, contemplated by the Engagement bears to (ii) all fees paid or
proposed to be paid to you by us in connection with the Engagement.

We will reimburse each Indemnified Person for all reasonable expenses (including
reasonable fees and disbursements of counsel) as they are incurred by such
Indemnified Person in connection with investigating, preparing for or defending
any action, claim, investigation, inquiry, arbitration or other proceeding
(“Action”) referred to above (or enforcing this Agreement or the Engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom. In the event we enter into one or a
series of transactions involving a merger or other business combination or a
dissolution or liquidation of all or a significant portion of our assets, we
shall promptly notify you in writing. If requested by BHP, we shall then
establish alternative means of providing for our obligations set forth herein on
terms and conditions reasonably satisfactory to BHP.

If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law with respect to any
Action, we agree to pay your expenses related thereto and for every day or part
thereof that you are required to be there or in preparation thereof. Our
obligations hereunder shall be in addition to any rights that any Indemnified
Person may have at common law or otherwise. Solely for the purpose of enforcing
this Agreement, we hereby consent to personal jurisdiction and to service and
venue in any court in which any claim which is subject to this Agreement is
brought by or against any Indemnified Person. We acknowledge that in connection
with the Engagement you are acting as an independent contractor with duties
owing solely to us. YOU HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR
ACTION ARISING OUT OF THE ENGAGEMENT, YOUR PERFORMANCE THEREOF OR THIS
AGREEMENT.

The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and the Engagement Agreement shall
be governed by and construed in accordance with the laws of the state of New
York, without regard to conflicts of law principles thereof.

 

      Very truly yours, Accepted and Agreed:       Burnham Hill Partners LLC    
FiberNet Telecom Group, Inc. By:  

 

    By:  

 

Name:       Name:   Title:       Title:  